  Case 1:21-cv-05649-CM Document 2-1 (Court only)                 Filed 07/01/21 Page 1 of 3
                                                     l·
                                                     -
                                                     "
                                                          USDCSDNY
                                                          DOCUMENT
UNITED STATES DISTRICT COURT                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             oor #: _ _ _-,-1~._._J----.
 RUDY MENDOZA,                                            DATF. FILED:     .fftJ.h;~
                                                                    , 21-CV-5649 (CM).
                                Movant,
                                                                     11-CR-0974-8 (CM)
                    -against-
                                                               ORDER DENYING MOTION
 UNITED STATES OF AMERICA,
                                                                UNDER 28 U.S.C. § 2255
                                Respondent.

COLLEEN McMAHON, United States District Judge:

       Movant Rudy Mendoza, who is currently incarcerated in the United States Penitentiary in

Lewisburg, Pennsylvania, brings this pro se motion under 28 U.S .C. § 2255 challenging his

conviction in in United States v. Climico , ECF 1:ll-CR-0974-8 , 325 (S.D.N.Y. Nov. 12, 2020).

On November 4, 2013 , after a jury trial, Mendoza was convicted of (1) participation in a

racketeering conspiracy, (2) conspiracy to distribute and possess with intent to distribute cocaine,

(3) conspiracy to commit Hobbs Act robbery, (4) use of a firearm in relation to a crime of

violence, and (5) participation in a conspiracy to distribute and possess with the intent to

distribute 5 kilograms or more of cocaine. The Court sentenced Mendoza to 300 months '

imprisonment. Mendoza appealed, and on October 29, 2018, the Second Circuit Court of

Appeals affirmed the conviction. United States v. Climico, 754 F. App ' x 25 (2d Cir. 2018)

(summary order). But on October 7, 2019, the Supreme Court granted certiorari and remanded

the case to the Second Circuit for further consideration in light of United States v. Davis, 139 S.

Ct. 2319 (2019). On February 5, 2020, the Second Circuit vacated Mendoza 's conviction for use

of a firearm in violation of 18 U.S .C. § 924(c)(l)(A)(i), affirmed the other counts, vacated the

sentence, and remanded the case for resentencing. United States v. Climico , 802 F. App ' x 599 (2d

Cir. 2020) (summary order); (ECF l:l 1-CR-0974-8, 312). On November12, 2020, the Court
  Case 1:21-cv-05649-CM Document 2-1 (Court only)                   Filed 07/01/21 Page 2 of 3




resentenced Mendoza to 240 months' imprisonment for the racketeering conspiracy and narcotic

violations. (ECF 1 :1 l-CR-0974-8, 325.) That same day, Mendoza filed a direct appeal of the

resentencing, (ECF 1: 11-CR-0974-8, 327), which is still pending, see United states v. Climico,

No. 20-4005 (2d Cir.).

       Because Mendoza's direct appeal is pending, the Court denies the present § 2255 motion

without prejudice as premature. The Court recognizes that it is not, strictly speaking, prohibited

from adjudicating this motion while Mendoza's direct appeal is pending. See United States v.

Outen , 286 F.3d 622 , 632 (2d Cir. 2002). But it is in the interest of judicial economy "to avoid

confusion or waste of time resulting from having the same issues before two courts at the same

time." United States v. Rodgers, 101 F.3d 247,251 (2d Cir. 1996) (internal quotation marks and

citation omitted). The same judicial economy concerns animate the Court's aversion to

expending its already scarce resources to reach a decision that could be rendered a "nullity" by

the results of Mendoza's direct appeal. Outen, 286 F.3d at 632. The Court therefore denies the

motion without prejudice.

                                           CONCLUSION

       The Court denies the present motion under 28 U.S.C. § 2255 without prejudice as

premature.

        Because the present motion makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S .C. § 2253.

        The Clerk of Court is directed to mail a copy of this order to Mendoza and note service

on the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an



                                                   2
  Case 1:21-cv-05649-CM Document 2-1 (Court only)              Filed 07/01/21 Page 3 of 3




appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   J v\~    l <-- r 10 ':H
         New York, New York

                                                         COLLEEN McMAHON
                                                        United States District Judge




                                               3
